Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,6,8,10,11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777 in view of Park et al. (8,133,756) and Gawase et al. (2013/0331005).
In reference to claims 1, 11 and 20, CN207171777 teaches a chemical mechanical polishing apparatus and a method comprising a platen, 110, to hold a polishing pad, 111, a carrier, 120, to hold a substrate against a polishing surface of the polishing pad during a polishing process, a polishing liquid dispenser, 210, having a port, 220, to deliver polishing liquid onto the polishing pad and a temperature control system, 300, including a source of heated fluid and a plurality of openings, 230, separate from the port, the plurality of openings positioned over the platen and separated from the polishing pad and configured for the heated fluid to flow directly from the plurality of openings onto the polishing pad, (The Examiner notes that copied sections of the attached translation will be referred to in reference to the claimed limitations.  Also the reference teaches that the liquid can be either cooled, which teaches the limitation of claim 11, and also the method step of claim 20. (“For example, the lapping liquid supply unit 200 may include lapping liquid temperature regulation section 300, it by lapping liquid to being supplied stream (not shown) is adjusted come the temperature of the lapping liquid supplied temperature measuring portion 500, its surface temperature to grinding pad 111, degree is measured, control unit 400, it receives the surface temperature value of grinding pad 111 and to lapping liquid from the temperature measuring portion 500, temperature regulation section 300 is controlled.  Although the lapping liquid temperature regulation section 300 is not shown, it is controlled in the form of following, to passing through lapping liquid before the lapping liquid of lapping liquid supply unit 200 is supplied on grinding pad 111 is heated or cooled and turns into required temperature for example, lapping liquid also can be temporarily contained in accepting groove (tank), and pass through heater strip or freeze cycle (cycle).  It is heated or cooled, also can be by heater strip or freeze cycle to the transfer from grinding liquid bath connection lapping liquid supply unit 200, manage (pipe) and carry out temperature adjustment.”, fig. 6).
In reference to claim 5 CN207171777 teaches wherein the openings are disposed such that fluid is dispensed in zones that overlap along a radial axis of the platen, (fig. 7).
CN207171777 teaches all the limitations of the claims except for the polishing dispenser being arranged on a polishing liquid arm extending over the platen, the temperature control system including the heated fluid comprising a vapor comprising steam and raising or lowering a temperature of the polishing pad by delivering a thermal control medium other than the polishing liquid and the rinsing liquid onto the polishing pad at a position along a direction of motion of the polishing pad relative to the substrate that is different from a position at which the polishing liquid and rinsing liquid are delivered to the polishing pad, wherein the openings are disposed with a non-uniform density along a radial axis of the platen, wherein the openings are disposed at a greater density at a radial zone corresponding to a radial position of the slurry dispensing port and wherein the at least one of the openings is configured such that the heated fluid is directed from the opening onto the polishing surface with a horizontal component of motion in a direction opposite to the direction of motion of polishing pad in a region of impingement of the heated fluid on the polishing surface.

Gawase et al. teaches nozzles, 17, arranged above the polishing surface for supplying heated steam to the polishing surface in order to control the temperature of the polishing pad, (pp 0026, fig. 1).
Parks et al. teaches a polishing liquid arm, 140, (col. 7, lines 56-57), for dispensing a polishing liquid onto the polishing surface, and another arm, 160, separate from the polishing liquid arm, comprising a plurality of openings for dispensing a fluid onto the polishing surface, (col. 8, lines 14-15, fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 with a slurry dispensing arm, as taught by Parks et al. in order to allow for the polishing slurry to be supplied over a wide range of the polishing surface.
It would have been further obvious to provide the tool with the heated fluid comprising vapor comprising steam, as taught by Gawase et al., as an alternate heating fluid means.

In reference to the method step of claim 20, CN207171777 teaches a method of rinsing the polishing pad with the a rinsing liquid and raising or lowering a temperature of the polishing pad by delivering a thermal control medium other than the polishing liquid and the rinsing liquid onto the polishing pad, (As reference, in the utility model, the so-called fluid 1113 being present in above grinding pad 111 may include to deposit be in lapping liquid above grinding pad 111 (CMP slurry) and rinse water (for example, DIW) at least any one.  As with reference to although following compositionis illustrated in embodiment of the present utility model: Temperature regulation section 1200 will be present in the surface temperature of griding pad 111 is adjusted with mediating for fluid liquid above grinding pad 111, but according to difference situation, temperature regulation section also may be configured as that the surface temperature of grinding pad is adjusted using gas as a medium.)


CN207171777 teaches all the limitations except for delivering the thermal control medium at a position along a direction of motion of the polishing pad relative to the substrate that is different from a position at which the polishing liquid and rinsing liquid are delivered to the polishing pad.
It would be obvious to provide the thermal control medium at a position along a direction of motion of the polishing pad relative to the substrate that is different from a position at which the polishing liquid and rinsing liquid are delivered to the polishing pad if one was to provide the thermal control medium to be dispensed from a dispensing arm that is different from the polishing liquid arm, as taught in the beginning of this rejection based on the modification by the Parks et al. and Gawase et al. references. 

It would be further obvious to provide the tool with the openings being disposed with a non-uniform density along a radial axis of the platen, wherein the openings are disposed at a greater density at a radial zone corresponding to a radial position of the slurry dispensing port and wherein the at least one of the openings is configured such that the heated fluid is directed from the opening onto the polishing surface with a horizontal component of motion in a direction opposite to the direction of motion of polishing pad in a region of impingement of the heated fluid on the polishing surface.
CN207171777 teaches multiple nozzles, 230, spaced along the arm, and the polishing liquid arm of CN207171777 as modified by Parks et al. teaches multiple ports for supplying the polishing liquid.  Therefore at least one of those ports in correlation to the openings would teach the density and radial zone limitations as claimed above.  Also in regards to the limitation of wherein the at least one of the openings is configured such that the heated fluid is directed from the opening onto the polishing surface with a horizontal component of motion in a direction opposite to the direction of motion of polishing pad in a region of impingement of the heated fluid on the polishing surface, the heated fluid is steam, and it is believed that given the fact that steam floats at the dispersal point it is assumed that some aspect of the steam would have a horizontal component of motion in a direction of the heated fluid on the polishing surface.


Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777 as modified by Park et al. and Gawase et al.  in further view of Osterheld et al. (6,319,098).
CN207171777  as modified by Park et al. and Gawase et al. teaches all the limitations of the claims except for wherein the temperature control arm is supported by a base off to a side of the platen, wherein at least one of the openings is configured as such that a central axis of spray from that opening is at an oblique angle relative to the polishing surface. 
Osterheld et al. teaches an arm, 40, extending over the platen, the arm supported by a base off to a side of the platen, (col. 4, lines 11-20, figs 2 and 3A) and at least one of the opening, 36, configured such that a central axis of spray from that opening is at an oblique angle relative to the polishing surface, (fig. 3A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 as modified by Park et al. and Gawase et al. with an arm and the opening at the obique angle, as taught by Osterheld in order to enhance the ability of the fluid distribution.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777 as modified by Park et al. and Gawase et al. in view of Peng et al. (9,630,295).
CN207171777 as modified by Park et al. and Gawase et al. teaches all the limitation of the claims except for wherein the coolant fluid comprises a liquid, wherein the liquid comprises water, wherein the plurality of openings are configured to generate an aerosolized spray, wherein the openings are disposed on the body with a non-uniform density along a radial axis of the platen, wherein the coolant fluid comprises a liquid and a gas.
Peng et al. teaches wherein the gas comprises steam, wherein the coolant fluid comprises a liquid, wherein the liquid comprises water, wherein the plurality of openings are configured to generate an aerosolized spray, wherein the openings are disposed on the body with a non-uniform density along a radial axis of the platen, wherein the coolant fluid comprises a liquid and a gas, (col. 4, lines 3-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 as modified by Park et al. and Gawase et al. with the above listed limitations, as taught by Peng et al, in order to enhance the liquid/gas distribution capabilities. 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777 i as modified by Park et al. and Gawase et al. in view of Maruyama et al. (9,782,870).
CN207171777 as modified by Park et al. and Gawase et al. teaches all the limitations of the claims except for one or more valves and/or pumps to control a mix ratio of the liquid and the gas in the coolant fluid delivered to the polishing pad and wherein the mix ratio is independently controllable for each opening.
Maruyama et al. teaches valves, 61A,61B, (col. 22, lines 5-12, fig. 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 with the valves, as taught by Maruyama et al., in order to enahance the control capabilities of the liquid/gasses.  It would have been further obvious to provide the tool with the mix ration being independently controllable for each opening, since CN207171777 teaches independently controlling the temperature in various sections, and therefore one could independently control each opening or nozzle, by providing a valve as taught by Maruyama. (“The temperature regulation section 1200  is arranged at the top of grinding pad 111, and is configured to the grinding pad, 111, surface segmentation is multiple surface sections, and independently the temperature in multiple surface sections is adjusted.”)





Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base  claim and any intervening claims.
Claim 21 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-6 and 8-20 have been considered but are moot based on new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        October 19, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723